Citation Nr: 0215248	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  98-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for a right cemented total knee arthroplasty.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

The issues of entitlement to increased ratings for PTSD and 
right cemented total knee arthroplasty were denied in a 
January 1999 rating decision, of which the veteran was 
notified in February 1999.  For some reason, the RO issued a 
supplemental statement of the case containing these issues 
before providing notice of the rating decision.  In February 
1999, the veteran's representative forwarded a statement from 
the appellant's spouse outlining his difficulties relating to 
PTSD and the knee replacement.  This may be construed as a 
notice of disagreement with the February rating decision.  
Another supplemental statement of the case was issued in 
March 1999, and, in May 1999, the veteran requested a hearing 
on the issue of increased rating for PTSD, which is accepted 
as his substantive appeal of that issue.  The record does not 
disclose a substantive appeal filed by the veteran himself 
with respect to the right knee arthroplasty.  However, a 
statement by the veteran's representative in lieu of a VA 
Form 646 addressed the increased rating issues but is undated 
and does not contain a date stamp showing its date of 
receipt.  However, the Board will accord the veteran the 
benefit of the doubt and find that the representative's 
statement constituted a timely filed substantive appeal with 
respect to the right knee arthroplasty.  See 38 U.S.C.A. § 
5107(b).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected post-traumatic stress disorder is 
manifested by nightmares of the war occurring weekly, sleep 
disturbance, numerous intrusive recollections of the war, 
particularly around the date that the veteran was wounded, 
survivor guilt, occasional problems with his temper, and 
startle response.  

3.  The service-connected right knee disability, classified 
as a right cemented total knee arthroplasty, is currently 
manifested by intermittent pain moderately relieved by 
medication, an inability to squat, a slight limp, limitation 
of extension to 10 degrees and of flexion to 100 degrees 
without pain, generalized tenderness, a slight "popping" on 
movement of the knee joint, and possible joint effusion.  

4.  The right knee does not lock or give way, the prosthesis 
replacing the right knee remains in satisfactory position and 
alignment, and the veteran does not wear a brace and rarely 
uses a cane.  Chronic severe residuals of the right cemented 
total knee arthroplasty are not demonstrated.  

5.  Nonunion of the right tibia and fibula with loose motion 
requiring a brace is not shown.  

6.  Service connection is also in effect for residuals of a 
shell fragment wound of the right knee, Muscle Group XI, 
rated 10 percent disabling since November 1992; and for 
residuals of a shell fragment wound of the right buttock, 
rated noncompensably disabling since February 1997.  The 
combined service-connected evaluation is 70 percent, 
effective since February 1997.  

7.  The veteran has a high school education and was employed 
as a letter carrier for the United States Postal Service from 
1957 to 1987, when he retired.  

8.  The veteran's service-connected disabilities are not so 
severe as to combine to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2001).  

2.  The criteria for an evaluation in excess of 30 percent 
for a right cemented total knee arthroplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71, 4.71a, Diagnostic Code 5055, 5256, 5261, 
5262 (2001).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing the 
VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

The veteran's original formal claim for VA compensation 
benefits was filed in June 1946 and was substantially 
complete when filed.  His claim for increased ratings was 
filed in November 1998.  No special form is required for 
filing such a claim since service connection had already been 
established for the disabilities at issue.  His formal claim 
for a TDIU was received in August 1997, when his VA Form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability) was received.  The TDIU claim was 
substantially complete.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
claimed benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim, and of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(1)).  In 
February 1998, the RO provided the veteran and his 
representative with a statement of the case.  In June 1998, 
and in February and March 1999, the RO furnished supplemental 
statements of the case.  These documents set forth the legal 
criteria governing the increased rating and TDIU issues 
before the Board in this case, listed the evidence considered 
by the RO, and offered analyses of the facts as applied to 
the legal criteria set forth therein, thereby informing the 
veteran of the information and evidence necessary to 
substantiate his claims. 

It does not appear that the RO informed the veteran and his 
representative of the provisions of the VCAA.  However, the 
RO developed these claims consistent with those provisions.  
The dispositive issue in this case is whether increased 
ratings, including entitlement to a TDIU, are warranted 
within the context of claims for increase.  On VA psychiatric 
examination in December 1998, the veteran stated that he was 
not receiving any mental health treatment, nor does it appear 
that he is receiving continuing treatment for his other 
service-connected disabilities.  VA has obtained the VA 
examination reports pertinent to this appeal and has 
associated them with the record.  The evidence pertinent to 
this appeal identified by the veteran, including the report 
of the examining physician for the United States Postal 
Service dated in September 1987, and the statement of 
Postmaster for Russellville, Arkansas, have been obtained.  
The examiner's report is a duplicate of a report originally 
received in October 1988.  Neither the veteran nor his 
representative has identified additional sources of evidence, 
private or public, which could furnish evidence relevant to 
the issues before the Board.  The Board is aware of no other 
sources of pertinent evidence.  

The RO has not notified the claimant which specific evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be obtained by VA pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As the few sources 
of evidence outside VA have already provided relevant 
evidence, it follows that there remains only the task of 
securing pertinent evidence within the control of VA.  This 
has already been accomplished.  It has always been VA's duty 
to obtain evidence within its control.  The failure to 
provide notice under Quartuccio is therefore harmless in this 
case.  Moreover, to delay resolution of this appeal in order 
to rigidly follow the demands of Quartuccio merely exalts 
form over substance and serves no purpose beneficial to the 
veteran in this case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The totality of the record shows 
that VA has informed the veteran of the type of information 
and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  As 
indicated above, the evidence necessary to adjudicate the 
issues on this appeal has been obtained in this case.  No 
further development of information within the control of the 
government is necessary to an equitable disposition of this 
appeal.  Neither the veteran nor his representative has 
identified any additional evidence that needs to be obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran was afforded VA 
psychiatric and orthopedic examinations in April 1997 and 
December 1998.  The medical evidence has been sufficiently 
fleshed out to provide a clear disability picture for rating 
purposes.  Given the findings on successive examinations, 
further medical evaluation is unlikely to render the 
disability picture in any greater relief with respect to the 
issues currently before the Board.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought.  The Board 
concludes that no reasonable possibility exists that further 
assistance to the veteran would aid in substantiating his 
claims.  See 38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546; Sabonis v. Brown, 6 Vet. App. at 430.  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

A.  Increased rating for post-traumatic stress disorder

The record shows that the veteran served in the European 
Theater of Operations with Company L, 318th Infantry 
Regiment.  At the time that he was wounded in action, his 
unit was serving with the 80th Division, XII Corps, which was 
then part of the Third Army.  

A rating decision dated in June 1997 granted service 
connection for post-traumatic stress disorder and rated the 
disorder 50 percent disabling under Diagnostic Code 9411, 
effective from the date of receipt of the claim in February 
1997.  Service connection was also established at that time 
for residuals of a shell fragment wound of the right buttock, 
which was rated noncompensably disabling by analogy to an 
injury of Muscle Group XVII under Diagnostic Code 5317, 
effective from February 1997.  See 38 C.F.R. § 4.20.  

The veteran was notified of this determination in June 1997 
but did not disagree with the evaluations assigned.  Rather, 
in August 1997, he filed a claim of entitlement to a TDIU, 
which was denied by a rating decision dated later the same 
month.  It was with the specific denial of the claim for a 
TDIU that the veteran disagreed through the notice of 
disagreement filed on his behalf by his representative in 
January 1998.  See 38 C.F.R. § 20.201 (2002) (a claimant may 
limit his notice of disagreement to a particular issue or 
issues).  At the time of an initial rating, separate ratings 
may be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the 
absence of an appeal from the original rating award for post-
traumatic stress disorder, however, a staged rating is not 
for application in this case.  

The veteran through his representative filed a claim for an 
increased rating for post-traumatic stress disorder in 
November 1998.  

Under the rating schedule, a 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

On VA psychiatric examination in December 1998, the veteran 
denied suicidal or homicidal ideation, and there was no 
evidence of obsessional rituals.  Similarly, there was no 
evidence of intermittently illogical, obscure or irrelevant 
speech.  He conversed readily with the examiner, was fully 
cooperative, and gave no reason to doubt any of the 
information that he provided.  There was no showing of panic 
attacks.  His eye contact was good, and no overt anxiety or 
depression was noted during the examination.  The veteran 
said that his spouse told him that he had a problem with his 
temper, although he did not realize that.  However, there was 
no indication on this or other examinations that the veteran 
had impaired impulse control resulting in unprovoked 
irritability with periods of violence.  There was no showing 
of spatial disorientation, nor was there any indication of 
neglect of personal appearance and hygiene.  He was casually 
groomed.  The record shows that the veteran worked for the 
Postal Service for 30 years, retiring in 1987.  There is 
therefore little evidence of difficulty in adapting to 
stressful circumstances in the work place.  Indeed, he 
specifically denied having any problems getting along with 
his co-workers and said that he sometimes missed his job.  
However, there is some indication that the veteran feels some 
stress in crowds, although this does not seem to be a 
significant problem for him.  Although he reported that he 
was uncomfortable in crowds, he indicated that he went to 
restaurants.  However, he liked to be able to see out.  He 
also said that he generally went to stores, although he would 
sometimes wait while his spouse shopped.  Furthermore, there 
is no showing of an inability to establish and maintain 
effective relationships.  In December 1998, the veteran 
reported that he had been married to his second wife for 
about two years and that they generally got along well 
without any significant problem.  He also said that he 
visited with relatives and denied any alcohol or drug use.  

In addition, there is simply no evidence of total 
occupational and social impairment such as to warrant a 100 
percent evaluation under Diagnostic Code 9411.  There was no 
gross impairment in thought processes or communication.  His 
thought processes and associations were logical and tight on 
VA psychiatric examination in December 1998.  There was no 
confusion or loosening of associations.  No hallucinations 
were complained of, and no delusional material was noted.  
There was no indication of grossly inappropriate behavior, 
nor is there any showing that the veteran constitutes a 
persistent danger of hurting himself or others.  There is no 
showing of intermittent inability to perform activities of 
daily living, including maintenance of minimal personal 
hygiene.  He reported that he retired as a mail carrier about 
11 years previously due to knee problems and that he spent 
his time working around the house.  The psychiatric examiner 
found that the veteran was oriented in all spheres and that 
there was no gross impairment in memory.  As indicated above, 
the veteran visited relatives, thus suggesting that he did 
not experience memory loss for the names of close relatives.  
He clearly recalled his former occupation.  Moreover, the 
examiner was of the opinion that the veteran was competent 
for VA purposes and was not in need of psychiatric 
hospitalization at the time of the examination.  

The positive findings on the VA psychiatric examination in 
December 1998 included nightmares that he thought occurred at 
least weekly but not necessarily nightly.  He said that they 
always involved something about the war.  He indicated that 
he would awaken and feel that he needed to get back to sleep 
but could not for many hours.  He was often sweaty.  He 
reported numerous intrusive thoughts about the war, 
particularly around the date that he got hit.  Although he 
watched war movies, he did not like for them to get "too 
rough."  He reported that he thought about his buddies who 
got killed.  He remembered being placed on a litter after he 
was hit and talking to a boy who had also been hit.  He said, 
"I was just talking to him and he died.  They told me he 
died from shock."  There was also some indication of 
occasional problems with his temper and with startle 
response.  

The foregoing findings are largely consistent with the 
findings of the VA psychiatric examination conducted in April 
1997, when post-traumatic stress disorder was initially 
diagnosed.  There was, at that time, an indication from the 
veteran's spouse that the veteran had an "explosive 
temper," but there was no showing then or later that this 
led to any type of violent behavior.  

The current manifestations of the veteran's service-connected 
psychiatric disorder do not equal or more nearly approximate 
the criteria necessary for a 70 percent evaluation under the 
rating schedule.  See 38 C.F.R. § 4.7.  Indeed, in December 
1998, the psychiatric examiner assigned a Global Assessment 
of Functioning (GAF) score of 57.  The GAF on VA psychiatric 
examination in April 1997 was 55 and therefore consistent 
with the current overall disability picture.   

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV)).  A GAF score of 57 under DSM-IV reflects 
moderate symptoms such as a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational or school functioning (for example, 
has few friends or has conflicts with peers or co-workers).  
It is interesting to note that on VA psychiatric examination 
in December 1998, the veteran's mood was generally euthymic, 
and his affect was appropriate to content.  

The Board concludes find that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
50 percent for post-traumatic stress disorder.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  It follows that 
the claim for an increased rating for post-traumatic stress 
disorder must be denied.  

B.  Right cemented total knee arthroplasty

The service medical records indicate that the veteran 
sustained a severe through-and-through shell fragment wound 
of the right knee in November 1944 that resulted in a 
compound comminuted fracture of the lateral articular surface 
of the right tibia.  The shell fragment from an enemy mortar 
entered the medial side of the right leg below the knee and 
exited the lateral side of the right leg below the knee.  
Debridement was performed at an evacuation hospital with 
closure of the joint capsule.  The right leg was maintained 
in a plaster cast, which was removed in February 1945.  
Secondary closure of the wounds was performed on two separate 
occasions.  There was considerable swelling around the knee 
with considerable restriction of motion of the knee joint, 
although no significant atrophy was noted.  After the cast 
was removed, complete healing of the small wounds around the 
knee was noted.  The service medical records indicate 
extended convalescent care with improvements in stability and 
motion of the right knee, but with the subsequent development 
of traumatic osteoarthritis in that knee.  The separation 
examination in May 1946 showed well-healed right knee scars 
with a symptomatic fracture of the right tibia felt to result 
in mild disability.  

A rating decision dated in June 1946 granted service 
connection for false union of the right tibia, by analogy, as 
a residual of a symptomatic right tibia fracture with scar.  
A 10 percent evaluation was assigned, effective from 
separation.  The 10 percent evaluation was thereafter 
continued.  Following a June 1989 VA orthopedic examination, 
however, the RO in July 1989 assigned a 20 percent evaluation 
under diagnostic codes 5010 and 5257 for residuals of a right 
patella fracture with scar and traumatic arthritis.  

The veteran underwent arthroscopic surgery of the right knee 
in February 1990, as well as a right cemented total knee 
arthroplasty in April 1991.  A rating decision dated in June 
1991 evaluated the veteran's right knee replacement as 
follows: 100 percent from April 1991 pursuant to 38 C.F.R. § 
4.30; 100 percent from July 1991 through June 1992; and 30 
percent from July 1, 1992, with a routine future examination 
scheduled to determine the proper evaluation at that time.  
See Rossiello v. Principi, 3 Vet.App. 430 (1992) (holding 
that the claimant was not entitled to restoration of a 
schedular temporary total evaluation).  

The review examination was conducted in June 1992.  The knees 
had the same circumference.  The right knee exhibited motion 
from zero degrees of extension to 120 degrees of flexion and 
was reported to be stable.  There was no pain on 
manipulation, and motor strength on the right was equal to 
the left.  There was no quadriceps atrophy.  

A rating decision dated in June 1992 continued the 30 percent 
evaluation.  

A VA orthopedic examination in December 1992 showed that the 
veteran walked with a slight limp on the right and used a 
cane.  The right knee was found to have no effusion, with 
well-healed anterior and lateral incisional scars over the 
proximal tibia laterally, with some slight adherence of the 
proximal portion of the scar laterally to the underlying 
tissue.  The examiner further indicated some generalized 
laxity of the right knee.  The right thigh measured 153/4 
inches, while the left thigh measured 161/2 inches.  The 
veteran had range of motion from zero degrees of extension to 
115 degrees of flexion, with no complaints or findings of 
pain reported.  X-rays in December 1992 showed a total knee 
arthroplasty in excellent position, and femoral, tibial and 
patella replacement, with no other bony pathology noted.  The 
diagnoses were degenerative arthritis of the right knee, 
adherence of scar to the proximal portion of the lateral 
tibial plateau area, postoperative arthroscopic removal of a 
loose body in the right knee, and status postoperative right 
total knee arthroplasty.  

A VA surgical examination was conducted in February 1993 that 
contained essentially similar pertinent findings regarding 
the right knee replacement.  There was slight knee 
instability with a positive Drawer sign.  There also appeared 
to be slight instability in the medial collateral ligament.  
The "clicking" sound reported by the veteran was noted.  
The veteran was able to extend his knee to 175 degrees (thus 
exhibiting a limitation of 5 degrees of extension).  He was 
able to flex the right knee to 110 degrees.  The surgical 
examiner noted a 27-centimeter scar that began about 12 
centimeters above the upper pole of the right patella in the 
midline of the thigh anteriorly.  The scar proceeded in a 
curvilinear manner around the medial aspect of the patella 
and terminated in the midline and in the region of the upper 
tibia.  This scar was described as supple.  In the center of 
the scar just medial to the lower pole of the patella was a 
depressed area consistent with the port of entry of a piece 
of shrapnel.  This scar was somewhat adherent to the 
underlying musculoskeletal structures.  Further examination 
revealed a linear scar on the lateral aspect of the right 
knee just anterior to the head of the fibula.  This scar was 
adherent to the underlying fascial structures.  There was 
"significant minimal discomfort" on compression of the 
scar.  

A rating decision dated in February 1993 granted service 
connection for residuals of a shrapnel wound of the Muscle 
Group XI, right knee, and assigned a 10 percent evaluation 
under Diagnostic Code 5311, effective from November 1992.  

In a decision dated in March 1995, the Board denied an 
evaluation in excess of 30 percent for postoperative 
residuals of a right total knee replacement.  

The record thus shows that the veteran's current right knee 
disability is a residual of a through-and-through shell 
fragment wound of the right knee resulting in a compound 
comminuted incomplete fracture of the right tibia.  Relevant 
post service medical records include the report of surgery 
conducted in 1991 that resulted in a right total knee 
replacement.  

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  
Thereafter, with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  With intermediate degrees 
of residual weakness, pain, or limitation of motion, rating 
by analogy to such symptomatology is made under diagnostic 
codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
in full extension or in slight flexion between zero degrees 
and 10 degrees, warrants a 30 percent evaluation; ankylosis 
in flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

The relevant evaluations for limitation of extension of the 
knee are assigned as follows:  Extension limited to 20 
degrees is 30 percent disabling; extension limited to 30 
degrees is 40 percent disabling; and extension limited to 45 
degrees is 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Impairment of the tibia and fibula manifested by malunion 
with marked knee or ankle disability warrants a 30 percent 
evaluation; nonunion with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The current evidence of record does not support an evaluation 
in excess of that currently assigned for the service-
connected right knee disorder.  On VA orthopedic examination 
in December 1998, the veteran complained only of intermittent 
right knee pain.  He currently took 150 milligrams of 
Salsalate at night and 750 milligrams each morning, with 
moderate relief.  He had increased knee pain with standing or 
with walking for more than two blocks.  Although he could not 
squat, that was his only functional loss.  The right knee did 
not lock or give way.  He did not wear a brace and rarely 
used a cane.  He was able to extend his right knee to 10 
degrees and flex the knee to 100 degrees without pain.  (The 
normal range of motion of the knee is from zero of extension 
to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.)  
There is thus no showing of severe painful motion or weakness 
in the affected extremity such as to warrant a 60 percent 
evaluation under Diagnostic Code 5055.  

Under Diagnostic Code 5055, evaluation by analogy to 
diagnostic codes 5256, 5261, and 5262 for intermediate 
degrees of associated residuals must then be considered.  
There is, however, no objective evidence of ankylosis of the 
involved knee joint.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).  
Nor is there any objective evidence of extension limited to 
30 degrees or of any other functional impairment in the right 
knee such as to support an evaluation greater than 30 percent 
under diagnostic codes 5256 or 5261.   The Board observes 
that even if painful motion of the right knee were considered 
under Diagnostic Code 5261, there is no showing that the 
resulting limitation of extension would equal of more nearly 
approximate the limitation of extension to 30 degrees 
necessary to support a 40 percent evaluation under that code.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Furthermore, there is no clinical evidence of nonunion of the 
tibia and fibula with loose motion requiring a knee brace 
such as to warrant an evaluation in excess of 30 percent 
under Diagnostic Code 5262.  Indeed, recent x-rays of the 
right knee showed that the femoral, patellar, and tibial 
components of the prosthesis replacing the right knee 
remained in satisfactory position and alignment.  The Board 
notes that the veteran had generalized tenderness and a 
slight "popping" that was palpable with movement of the 
joint.  In addition, it was the radiologist's impression that 
x-rays showed persistent joint effusion.  While these 
symptoms might signal a slipping of the prosthesis, the 
orthopedic examiner found no edema or effusion on examination 
of the knee joint.  The examiner noted that the veteran 
ambulated with only a slight limp, and the x-rays themselves 
did not show that the prosthesis had failed.  The orthopedic 
examiner did not diagnose a failed right knee prosthesis.  

The Board notes that the current 30 percent evaluation 
contemplates the intermittent complaints of pain voiced by 
the veteran.  As indicated on the recent examination, 
however, the pain is not shown to be sufficiently impairing 
to support a 60 percent evaluation under Diagnostic Code 
5055.  The medical evidence does not show symptoms that equal 
or more nearly approximate those necessary for the next 
higher evaluation.  See 38 C.F.R. § 4.7.  

Although the service-connected right knee disorder can be 
evaluated under various diagnostic codes, the evaluation of 
the same manifestations under different diagnoses in order to 
inflate artificially the service-connected evaluation is 
precluded under the facts of this case by 38 C.F.R. § 4.14 
(2001).  See Evans v. Brown, 9 Vet. App. 273, 281 (1996) (a 
claimant may not receive separate disability ratings for the 
same disability or the same manifestations).  

The Board notes that the December 1998 VA orthopedic 
examination showed that there was a 23-centimeter anterior 
scar and an 11-centimeter lateral scar on the right knee.  
Both scars were described, however, as well healed and 
nontender.  On examination in April 1997, the examiner also 
described the scars about the "left" knee as well healed.  
The evidence of record suggests that the scars about the 
right knee are adherent, at least in part, and thus not 
entitled to a separate compensable rating under Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), because such scars are 
not superficial.  See 38 C.F.R. § 4.118, diagnostic codes 
7803, 7804 (effective prior to August 30, 2002).  Even if the 
scars were found to be superficial, they are not shown to be 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration.  

Even if the scars were evaluated under the rating criteria 
that became effective August 30, 2002, there is no evidence 
that the service-connected surgical scars are unstable.  That 
is, there is no showing that there is frequent loss of 
covering of skin over the scars.  See 67 Fed. Reg. 49,590, 
49,596 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1)).  The criteria for 
evaluating a superficial scar under Diagnostic Code 7804 are 
essentially unchanged and thus would not warrant a 
compensable evaluation under that diagnostic code.  The Board 
concludes that a separate compensable evaluation for the 
service-connected right knee scars under Esteban v. Brown, 
6 Vet. App. at 261 is not warranted under either the old or 
the new criteria.  

Although the criteria for evaluating superficial scars that 
became effective on August 30, 2002, have not been furnished 
to the veteran, no prejudice results.  See Bernard v. Brown, 
4 Vet. App. at 394.  A separate compensable rating for the 
service-connected scars under Esteban must be supported by 
objective findings that are not shown currently.  Thus, 
delaying resolution of the case in order to furnish new 
criteria for rating superficial scars would simply exalt form 
over substance without any tangible benefit accruing to the 
veteran, especially in a case in which the evidence shows 
that the scars are mostly adherent and thus part and parcel 
of the service-connected evaluations of the shell fragment 
wound residuals.  See Soyini v. Derwinski, 1 Vet. App. at 
546.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for an evaluation in 
excess of 30 percent for a right cemented total knee 
arthroplasty must be denied.  38 U.S.C.A. § 5107(b).  


C.  TDIU

The veteran claims entitlement to a TDIU.  A total 
compensation rating based on individual unemployability may 
be assigned where the schedular rating for the service-
connected disabilities is less than 100 percent when it is 
found that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19.  Factors 
to be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

In addition to post-traumatic stress disorder and a right 
cemented total knee arthroplasty, service connection is in 
effect for residuals of a shell fragment wound of the right 
knee, Muscle Group XI, rated 10 percent disabling since 
November 1992; and for residuals of a shell fragment wound of 
the right buttock, rated noncompensably disabling since 
February 1997.  The combined service-connected evaluation is 
70 percent, effective since February 1997.  The veteran has 
not sought increased ratings of the two shell fragment 
wounds, and they are discussed below only for consideration 
of their effect on his employability.

In an April 1997 VA examination, the right buttock wound did 
not interfere with range of motion of the hip, and the 
examiner commented that pain of which the veteran complained 
was unrelated to the shell fragment wound scar and was most 
likely due to degenerative arthritis related to age.  X-rays, 
however, did not show arthritis, but showed generalized 
osteopenia and densities suspicious for osteoblastic 
metastases.  It is apparent from the examination findings 
that the right buttock wound residuals result in minimal 
residual disability currently.  The hip pain is not shown to 
result from the wound, and the effect of the wound on the 
veteran's employability appears to be no more than slight.  

With respect to the shell fragment wound residuals of the 
right knee, Muscle Group XI, the Board notes that a similar 
result obtains.  The residuals are currently rated 10 percent 
disabling under Diagnostic Code 5311 for moderate injury 
affecting the lateral crural muscles and muscles of the calf.  
Certainly, there is no objective evidence that the service-
connected injury to Muscle Group XI adversely affects the 
veteran's employability.  Indeed, the orthopedic examiner was 
of the opinion in December 1998 that the much more seriously 
disabling right knee replacement did not preclude some sort 
of sedentary work if the veteran were determined to find an 
occupation.  

The record shows that the veteran has a high school education 
and was employed as a letter carrier for the United States 
Postal Service from 1957 to 1987.  He was last employed full 
time in 1987 and is now retired.  The record indicates that 
he stopped working in June 1987 because of physical 
impairments.  

However, the fact that a claimant is unemployed, retired or 
not looking for work does not mean that he is entitled to a 
TDIU.  The issue in such cases is whether the claimant is 
capable of performing the physical and mental acts required 
by employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this regard, it is significant that the psychiatric 
examiner commented in December 1998 that he did not find 
evidence of individual unemployability on the basis of the 
diagnosed post-traumatic stress disorder.  The medical 
evidence thus indicates that the veteran could be gainfully 
employed if he chose to be.  He retains his cognitive 
faculties including his memory, and his psychiatric 
impairment, while not insignificant, does not appear to 
preclude substantially gainful employment.  The evaluation 
currently assigned for the service-connected psychiatric 
disorder contemplates substantial social and industrial 
impairment.  The rating schedule is designed to compensate 
for average impairments of earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001) 
(emphasis added).  

Although the medical evidence submitted in 1988 indicates 
that the veteran was then felt by an examiner for the Postal 
Service to be totally disabled for all practical purposes, 
the physician was also of the opinion that he could do part-
time sedentary work, apparently about four hours a day.  This 
opinion, although rendered in September 1987 and thus 
somewhat remote from the current appeal, is not inconsistent 
with the opinions as to employability of the more recent 
examiners.  It bears emphasis that the service-connected 
disabilities must combine to preclude all forms of 
substantially gainful employment to warrant entitlement to a 
TDIU.  

Although the veteran's spouse contends in a statement dated 
in February 1999 that the veteran is totally disabled due to 
his psychiatric manifestations, the Board observes that this 
has not been confirmed on VA psychiatric examination on two 
separate occasions.  The veteran's spouse, a registered 
nurse, is certainly capable of reporting what she has 
observed since her marriage to the veteran in November 1996.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases 
cited therein.  However, the Board accords somewhat more 
weight to the evidence elicited on successive psychiatric 
examinations, which has been fairly consistent and which does 
not show a level of impairment consistent with the degree of 
impairment she claims.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1996) (suggesting that even medical professionals 
are not competent to render opinions outside the scope of 
their expertise).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to a TDIU.  See 
Gilbert v. Derwinski, 1 Vet. App. at 54-58.  It follows that 
the claim for a TDIU must be denied.  


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  

An increased evaluation for a right cemented total knee 
arthroplasty is denied.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

